Petition for Stay of Remittiture and Rehearing.
To His Honor, T.B. Fraser, Associate Justice of the Supreme Court:
The petition of State Bank and Trust Company, intervener in the above-entitled action, respectfully shows:
(1) That the remittiture in the above-entitled case was filed with the clerk of the Supreme Court on the 1st day of August, 1921.
(2) That it appears from said remittiture that the Court did not decide the following question, which was fairly raised by the exceptions and the decision of which is necessary to a determination of your petitioner's rights, viz.: Was the testimony of plaintiff's witness Pruitt competent in determining the title to the draft and bill of lading under which your petitioner claimed the title to the property in question? Your petitioner's title to the property in question was derived from the purchase by your petitioner of the draft and bill of lading from Crozier. Pruitt testified over objection of your petitioner that Crozier in a long-distance telephone conversation claimed the title to the property in *Page 106 
dispute. That this testimony was incompetent and should not have been received is in full accord with the well-settled rule of law which forbids the acceptance of the statements of the assignor of a negotiable instrument to determine the rights of the holder thereof. Crayton v. Collins, 2 McCord, 457; DeBruhl v. Patterson, 12 Rich. Law, 363; 16 Cyc., p. 996; Wigmore on Evidence, vol. 2, § 1084.
If this testimony had been excluded, as your petitioner contended, there would then have been nothing whatever to submit to the jury.
Wherefore your petitioner prays that the remittiture herein be stayed, and that a rehearing in the above-entitled case be granted.
And your petitioner, as in duty bound, will ever pray, etc. Bonham  Allen, Attorneys for State Bank  Trust Company, Intervener-Petitioner.
 On Petition for Rehearing
October 15, 1921.
This is a petition for rehearing. The principle contended for, to wit, that evidence to show that an assignor or grantor has made statements derogatory to his title after the assignment or the execution of the grant is inadmissible, is unquestionably true, both in reason and on authority. The question as to the competence of the evidence was not raised on the trial. The objection was that it was irrelevant; i. e., did not relate to the matters in controversy. It certainly did relate to the matters in controversy.
The petition is dismissed, and the order staying the remittiture revoked.
MR. CHIEF JUSTICE GARY and JUSTICES WATTS and FRASER, concur.